Citation Nr: 0805723	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.

2.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.  

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1963 to April 1968 
and March 1971 to March 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record indicates findings that the veteran 
has degenerative disc disease of the lumbar and cervical 
spine.  The RO did not adjudicate the veteran's claims for 
higher ratings for a cervical spine and a lumbar spine 
disability under the Formula for Rating Intervertebral Disc 
Syndrome (IDS) Based on Incapacitating Episodes (Formula) or 
provide the veteran with notice of this Formula, however.  In 
light of the veteran's history of "incapacitating episodes" 
due to pain from his disabilities, the Board finds that there 
is potential prejudice to the veteran if he does not receive 
notice of these regulations and if the RO does not consider 
the rating criteria in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

Additionally, based on the age of the most recent VA 
examination (it was conducted in November 2004), the Board 
finds that a contemporaneous VA spine examination would 
assist the Board in clarifying the extent of the veteran's 
disability and would be instructive with regard to the 
appropriate disposition of the issue under appellate review.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).




Because the claim of entitlement to TDIU is inextricably 
intertwined with the issues of increased ratings for the 
lumbar spine and cervical spine, the issue of entitlement to 
TDIU is held in abeyance pending completion of the 
development discussed below.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
relevant treatment records which have not 
been previously submitted, including all 
relevant treatment records from the 
Tuskegee VA Medical Center for the period 
of April 2004 to the present.  

2.  The veteran should be afforded a VA 
spine examination to determine the 
severity of his service-connected 
cervical and lumbar spine disabilities.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  All tests and 
studies deemed necessary should be 
completed.

3.  Thereafter, the RO should notify the 
veteran of the rating criteria for IDS 
and readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



